EXHIBIT 10.1
EXECUTION VERSION
SEPARATION AGREEMENT
This Separation Agreement (this “Agreement”) is entered into as of May 25, 2011
by and between Dex One Corporation (“Dex”), R.H. Donnelley Inc. (“RHD”), Dex
Media West, Inc. (“DMW”) and Dex Media East, Inc. (“DME”) (collectively,
hereinafter the “Company”), and Steven M. Blondy (the “Executive” and together
with the Company, the “Parties”).
WHEREAS, the Executive has been employed by Dex under that certain Amended and
Restated Employment Agreement, dated as of December 31, 2008, by and between the
Executive and Dex, as amended (the “Employment Agreement”). Capitalized terms
used and not otherwise defined herein shall have the meanings given to those
terms in the Employment Agreement;
WHEREAS, Executive’s employment with the Company will terminate by agreement of
the Executive and the Company (the “Separation”), effective as of the earlier of
(i) July 31, 2011 or (ii) the date a new chief financial officer of Dex is
appointed (the “Separation Date”); and
WHEREAS, the Parties desire to enter into this Agreement in order to set forth
the definitive rights and obligations of the Parties in connection with the
Separation.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which the Parties acknowledge, the Company and the Executive agree as
follows:
1. Separation Date. Effective as of the Separation Date, Executive shall
relinquish his position as Executive Vice President and Chief Financial Officer
of Dex and any other offices or directorships which he holds at the Company or
any of its subsidiaries and shall cease to be employed by the Company. After the
Separation Date, the Executive shall not represent himself as being an employee,
officer, agent or representative of the Company for any purpose. The Parties
acknowledge and agree that this termination of employment is pursuant to and
covered by Section 8(d) of the Employment Agreement.
2. Payment Obligations. The Parties acknowledge and agree that, provided, except
with regard to clause (a) below, this Agreement and the General Release
contained in Exhibit A (the “General Release”) are signed and not revoked by the
Executive, and so long as the Executive continues to comply with Sections 8 and
9 of this Agreement, the Executive shall receive the following payments in full
satisfaction of the amounts due and owing to him under the Employment Agreement:
(a) Base Salary and Accrued Vacation. Executive shall receive his Base Salary
through the Separation Date in accordance with the Company’s normal payroll
practices, less (i) all applicable withholding taxes and (ii) other customary
payroll deductions authorized by the Executive. Any accrued but unused vacation
that Employee has as of the Separation Date will be paid to Executive in his
final regular payroll check. As of the date of this Agreement Executive has
10.5 days of accrued but unused vacation.

 

 



--------------------------------------------------------------------------------



 



(b) Prorated 2011 Annual Bonus. Executive shall receive a pro rata payment of
his actual 2011 bonus (the “Bonus”) reflecting his employment through the
Separation Date, which proration shall be calculated in accordance with
Section 8(c)(i) of the Employment Agreement. The Bonus will be paid at the same
time annual bonuses are generally paid to employees, but no later than March 15,
2012. The Bonus payment shall be reduced by all applicable withholding taxes.
(c) Severance Payment. Executive shall receive two million six hundred
twenty-five thousand dollars ($2,625,000) (the “Severance Payment”) less all
applicable withholding taxes. The Severance Payment will be paid to Executive
within fourteen (14) business days following the Executive’s execution of the
General Release, but in no event later than seventy-four (74) days following the
Separation Date.
(d) Health, Medical, Dental and Long-Term Disability Insurance. Until the first
to occur of (i) the third anniversary of the Separation Date or (ii) the date on
which comparable insurance coverage is available to Executive in connection with
the Executive becoming employed or self-employed, provided that serving as a
director on a board or consulting on a part-time basis shall not constitute
self-employment for such purposes (the “Benefits Termination Date”), the Company
shall reimburse the Executive for the additional costs, including any additional
tax costs associated with such reimbursements, of obtaining health, medical and
dental insurance and long term disability insurance benefits equivalent (e.g.,
for health, medical and dental, family coverage versus employee only) to the
plans in which he currently participates as follows: (i) the Company shall
reimburse Executive for the additional costs in continuing group health, medical
and dental benefits under COBRA for a period of eighteen (18) months from the
Separation Date (“COBRA Benefit Continuation Period”) or, if COBRA is not
available or is not adequate, the actual costs associated with any other
coverage that may be necessary to obtain such equivalent coverage, provided that
such costs are consistent with the costs generally available on a competitive
basis for such coverage; (ii) for the period immediately following the end of
the 18-month COBRA Benefit Continuation Period (the “Post-COBRA Period”),
Executive shall also be entitled to be reimbursed for the additional actual
costs of obtaining equivalent health, medical and dental insurance coverage
through an insurance policy or policies he purchases on his own, provided that
such costs are consistent with the costs generally available on a competitive
basis for such coverage; and (iii) the Company shall reimburse Executive for the
actual costs incurred by Executive in obtaining an individual long term
disability insurance policy equivalent in coverage to the coverage that
Executive currently has through the Company, provided that such costs are
consistent with the costs generally available on a competitive basis for such
coverage.
Executive shall bear full responsibility for applying for COBRA coverage and for
obtaining coverage under any other insurance policy subject to reimbursement
under this Section 2(d), and nothing herein shall constitute a guarantee of
COBRA continuation coverage or benefits or a guarantee of eligibility for
health, dental or long term disability insurance coverage. Reimbursements under
this Section 2(d) shall be made on a monthly basis, but in no event later than
the last day of the calendar year following the year in which the expenses were
incurred. Under no circumstances will Executive be entitled to a cash payment or
other benefit in lieu of reimbursements for the actual costs of premiums for
health, dental or long term disability coverage hereunder. The amount of
expenses eligible for reimbursement during any calendar year shall not be
affected by the amount of expenses eligible for reimbursement in any other
calendar year. Executive shall provide the Company with notice of any subsequent
employment or self-employment under which equivalent health, dental or
disability insurance becomes available within thirty (30) days of commencement.

 

2



--------------------------------------------------------------------------------



 



(e) Until the first to occur of (i) December 31, 2014 or (ii) the date on which
comparable life insurance coverage is available to Executive in connection with
his subsequent employment or self-employment, the Company shall reimburse
Executive for the actual costs incurred by Executive, including any additional
tax costs associated with such reimbursements, in obtaining term life insurance
coverage equivalent in coverage to the coverage Executive currently has through
the Company. Executive shall bear full responsibility for applying for life
insurance coverage subject to reimbursement under this Section 2(e), and nothing
herein shall constitute a guarantee of eligibility for life insurance coverage.
Reimbursements under this Section 2(e) shall be made on a monthly basis but in
no event later than the last day of the calendar year following the year in
which the expenses were incurred. Under no circumstances will Executive be
entitled to a cash payment or other benefit in lieu of reimbursements for the
actual costs of premiums for term life insurance coverage hereunder. The amount
of expenses eligible for reimbursement during any calendar year shall not be
affected by the amount of expenses eligible for reimbursement in any other
calendar year. Executive shall provide the Company with notice of any subsequent
employment or self-employment under which equivalent life insurance coverage
becomes available within thirty (30) days of commencement such employment.
(f) Until the Benefits Termination Date, the Company shall reimburse Executive,
including any additional tax costs associated with such reimbursements, for
expenses: (i) relating to financial planning services, up to a maximum amount
per year of fifteen thousand forty three dollars ($15,043); (ii) executive
health at the annual rate of four thousand eight hundred ninety dollars
($4,890); and (iii) reimbursement of expenses relating to outplacement services,
subject to a maximum total reimbursement of twenty-five thousand dollars
($25,000). In connection with reimbursements under Section 2(f)(i),
reimbursements shall be made on a [monthly / quarterly] basis but in no event
later than the last day of the calendar year following the year in which the
expenses were incurred, under no circumstances will Executive be entitled to a
cash payment or other benefit in lieu of such reimbursements and the amount of
expenses eligible for reimbursement during any calendar year shall not be
affected by the amount of expenses eligible for reimbursement in any other
calendar year. Executive shall be entitled to retain his Company laptop computer
after all Company files and programs have been removed.
3. Equity Awards. Following the Separation Date, Executive shall have no
interest in the Company or any of its affiliates or subsidiaries by way of
equity compensation awards other than as follows (it being understood that
Executive owns 1,000 shares of Dex One common stock and nothing contained in
this Agreement shall affect his rights with respect thereto):
(a) SARS. (i) The 39,952 currently vested Stock Appreciation Rights
(collectively, “SARs”) issued pursuant to that certain Stock Appreciation Rights
Agreement dated March 1, 2010 (the “SAR Agreement”) and (ii) the pro rata
portion of the 39,951 currently unvested SARs that are scheduled to vest on
March 1, 2012 calculated as provided in the SAR Agreement (which shall be 16,747
SARs if the Separation Date is July 31, 2011). In the case of both subsections
(i) and (ii) of this Section 3(a), vested SARS may be exercised by Executive
until the first anniversary of the Separation Date at which time any and all
unexercised SARs shall terminate. For the avoidance of doubt, any currently
unvested SARs that do not vest pursuant to Section 3(a)(ii) (which shall be
23,204 SARs if the Separation Date is July 31, 2011) and the 39,951 SARs that
are scheduled to vest on March 1, 2013 are terminated in accordance with the
terms of the SAR Agreement effective as of the Separation Date. The SARs shall
continue to be governed by the SAR Agreement and the Dex One Corporation Equity
Incentive Plan.

 

3



--------------------------------------------------------------------------------



 



(b) Stock Options. 10,938 time-vested options (“Stock Options”) representing a
pro rata portion of the 43,750 time-vested stock options issued pursuant to that
certain Non-Qualified Stock Option Agreement dated March 2, 2011 (the “Stock
Option Agreement”). These vested Stock Options may be exercised by Executive
until the first anniversary of the Separation Date at which time any and all
unexercised Stock Options shall terminate. For the avoidance of doubt, the
32,812 currently unvested time-vested stock options that do not vest are hereby
terminated in accordance with the terms of the Stock Option Agreement effective
as of the Separation Date. All 262,500 price-vested stock options issued
pursuant to that certain Non-Qualified Stock Option Agreement dated March 2,
2011 (the “Price-Vested Stock Option Agreement”) have not vested as of the date
of this Agreement and are hereby terminated in accordance with the terms of the
Price-Vested Stock Option Agreement effective as of the Separation Date.
(c) Restricted Stock. 14,584 shares of restricted stock (“Restricted Stock”)
representing a pro rata portion of the 43,750 shares of restricted stock issued
pursuant to that certain Restricted Stock Award Agreement dated March 2, 2011
(the “Restricted Stock Award Agreement”). For the avoidance of doubt, the 29,166
shares of restricted stock that do not vest are hereby terminated in accordance
with the terms of the Restricted Stock Agreement effective as of the Separation
Date.
4. 2009 LTIP. Executive shall continue to participate in the Company’s 2009
Long-Term Incentive Plan for Executive Officers (the “2009 LTIP”) and shall be
eligible to receive a payment of up to one million three hundred seventy-five
thousand dollars ($1,375,000) on or about March 15, 2012 subject to the
satisfaction of the performance standards under the 2009 LTIP. Executive
acknowledges that any such payments will be in complete satisfaction of any
amounts owed pursuant to the 2009 LTIP and that following such payment the
Executive shall have no further rights thereunder. Any payments made under the
2009 LTIP shall be reduced by all applicable withholding taxes.
5. Retirement Plans.
(a) PBEP. Pursuant to the Dex One Pension Benefit Equalization Plan, as amended
and restated January 1, 2011 (the “PBEP”), Executive shall be paid the balance
of Executive’s account under the PBEP as of the Separation Date, which balance
shall be paid to Executive in accordance with the terms of the PBEP, during the
later of the seventh month following the Separation Date or the month following
the Executive’s 55th birthday. In addition, Executive shall be paid his benefits
under the Dex One Retirement Account in accordance with its terms. The parties
acknowledge that the foregoing amount is in complete satisfaction and settlement
of any amounts owed pursuant to the PBEP and following such payment neither
party shall have any further rights or obligations under such plan.

 

4



--------------------------------------------------------------------------------



 



(b) Restoration Plan. Pursuant to the Dex One Corporation Restoration Plan,
effective January 1, 2011 (the “Restoration Plan”) the Executive shall be paid
the balance of Executive’s Account under the Restoration Plan which shall be
paid in accordance with the terms of such plan in the seventh month following
the Separation Date. Executive acknowledges that such payments are in complete
satisfaction of any amounts owed pursuant to the Restoration Plan and that
following such payment the Executive shall have no further rights thereunder.
6. Certain Payments.
(a) If any payment or benefits received or to be received by Executive pursuant
to this Agreement in connection with a change in ownership or control, within
the meaning defined in Section 280G of the Internal Revenue Code (the “Code”)
(or any successor provision thereto), (such payments or benefits, excluding the
Gross-Up Payment, as hereinafter defined, shall hereinafter be referred to as
the “Total Payments”) will be subject to an excise tax as provided for in
Section 4999 of the Code (the “Excise Tax”), the Company shall pay to Executive
an additional amount no later than the due date for Executive’s tax return with
respect to such Excise Tax (the “Gross-Up Payment”) such that the net amount
retained by Executive, after deduction of any Excise Tax on the Total Payments
and any federal, state and local income and employment taxes and Excise Tax upon
the Gross-Up Payment, shall be equal to the Total Payments; provided, however,
that if the Total Payments are less than 360% of the Executive’s Base Amount, as
defined in Section 280G(b)(3) of the Code, the Executive shall not be entitled
to the Gross-Up Payment, and the Total Payments shall be reduced as provided for
in Section 6(d) below.
(b) For purposes of determining whether any of the Total Payments will be
subject to the Excise Tax and the amount of such Excise Tax, (i) all of the
Total Payments shall be treated as “parachute payments” (within the meaning of
Section 280G(b)(2) of the Code) unless, in the opinion of tax counsel (“Tax
Counsel”) reasonably acceptable to Executive and selected by the accounting firm
acting as the “Auditor”, as defined below, such payments or benefits (in whole
or in part) do not constitute parachute payments, including by reason of
Section 280G(b)(4)(A) of the Code, (ii) all “excess parachute payments” within
the meaning of Section 280G(b)(1) of the Code shall be treated as subject to the
Excise Tax unless, in the opinion of Tax Counsel, such excess parachute payments
(in whole or in part) represent reasonable compensation for services actually
rendered (within the meaning of Section 280G(b)(4)(B) of the Code) in excess of
the Base Amount allocable to such reasonable compensation, or are otherwise not
subject to the Excise Tax, and (iii) the value of any noncash benefits or any
deferred payment or benefit shall be determined by the Auditor in accordance
with the principles of Sections 280G(d)(3) and (4) of the Code. For purposes of
determining the amount of the Gross-Up Payment, the Executive shall be deemed to
pay federal income tax at the highest marginal rate of federal income taxation
in the calendar year in which the Gross-Up Payment is to be made and state and
local income taxes at the highest marginal rate of taxation on the Separation
Date net of the actual reduction in federal income taxes which could be obtained
from deduction of such state and local taxes.

 

5



--------------------------------------------------------------------------------



 



(c) In the event that the Excise Tax is finally determined to be less than the
amount taken into account hereunder in calculating the Gross-Up Payment,
Executive shall repay to the Company, at the time that the amount of such
reduction in Excise Tax is finally determined, the portion of the Gross-Up
Payment attributable to such reduction (including that portion of the Gross-Up
Payment attributable to the Excise Tax and federal, state and local income and
employment taxes imposed on the Gross-Up Payment being repaid by Executive to
the extent that such repayment results in a reduction in Excise Tax and/or a
federal, state or local income or employment tax deduction). In the event that
the Excise Tax is determined to exceed the amount taken into account hereunder
in calculating the Gross-Up Payment (including by reason of any payment the
existence or amount of which cannot be determined at the time of the Gross-Up
Payment), the Company shall make an additional Gross-Up Payment in respect of
such excess (plus any interest, penalties or additions payable by Executive with
respect to such excess) at the time that the amount of such excess is finally
determined. Executive and the Company shall each reasonably cooperate with the
other in connection with any administrative or judicial proceedings concerning
the existence or amount of liability for Excise Tax with respect to the Total
Payments.
(d) If the Total Payments would constitute an “excess parachute payment”, but
are less than 360% of the Base Amount, such payments shall be reduced to the
largest amount that may be paid to the Executive without the imposition of the
Excise Tax or the disallowance as deductions to the Company under Section 280G
of the Code of any such payments. Unless Executive shall have given prior
written notice to the Company specifying a different order, the Company shall
reduce or eliminate the payments or benefits by first reducing or eliminating
the portion of the payments or benefits that are not payable in cash and then by
reducing or eliminating cash payments, in each case, in reverse chronological
order, starting with payments or benefits that are to be paid farthest in time
from the applicable determination of the Auditor (as defined below). Any written
notice given by Executive pursuant to the preceding sentence shall take
precedence over the provisions of any plan, agreement or arrangement governing
Executive’s entitlement and rights to such payments or benefits.
(e) All determinations under this Section 6 shall be made by a nationally
recognized accounting firm selected by Executive (the “Auditor”), and the
Company shall pay all costs and expenses of the Auditor. The Company shall
cooperate in good faith in making such determinations and in providing the
necessary information for this purpose.
7. Indemnification. Notwithstanding anything herein to the contrary, the Company
will indemnify Executive (and his legal representative or other successors) to
the fullest extent permitted (including a payment of expenses in advance of
final disposition of a proceeding) by applicable law, as in effect at the time
of the subject act or omission, or by the Certificate of Incorporation and
By-Laws of the Company, as in effect at such time or on December 31, 2008, or by
the terms of any indemnification agreement between the Company and Executive
(none of which are released by this Agreement), whichever affords or afforded
greatest protection to Executive, and Executive shall be entitled to the
protection of any insurance policies the Company may elect to maintain generally
for the benefit of its directors and officers (and to the extent the Company
maintains such an insurance policy or policies, Executive shall be covered by
such policy or policies, in accordance with its or their terms to the maximum
extent of the coverage available for any

 

6



--------------------------------------------------------------------------------



 



Company officer or director), against all costs, charges and expenses whatsoever
incurred or sustained by him or his legal representatives (including but not
limited to any judgment entered by a court of law) at the time such costs,
charges and expenses are incurred or sustained, in connection with any action,
suit or proceeding to which Executive (or his legal representatives or other
successors) may be made a party by reason of his employment with the Company or
by reason of his having been a director, officer or employee of the Company, or
any subsidiary of the Company, or his having served any other enterprise as a
director, officer or employee at the request of the Company. Executive’s rights
under this Section 7 shall continue without time limit for so long as he may be
subject to any such liability. For the avoidance of doubt except as set forth in
Section 12, the Company will not indemnify the Executive in connection with any
suit or proceeding by the Company against the Executive to enforce the terms of
this Agreement.
8. Non-Competition. Executive acknowledges and recognizes the highly competitive
nature of the businesses of the Company and its affiliates and accordingly
agrees that for one year period commencing on the Separation Date:
(a) Executive will not directly or indirectly engage in any local directional
advertising or marketing (whether in print, electronic, wireless or other
format) business or provide pre-press publishing or utilize digital and intranet
technologies to repurpose print directory information for electronic, wireless
or related distribution, in each case which is in competition with the business
then conducted by the Company or its affiliates, whether such engagement is as
an officer, director, proprietor, employee, partner, investor (other than as a
holder of less than 5% of the outstanding capital stock of a publicly traded
corporation), consultant, advisor, agent, sales representative or other
participant, in any location in which the Company or any of its affiliates then
conducts any such competing line of business; and
(b) Executive will not directly or indirectly induce any employee of the Company
or any of its affiliates to engage in any activity in which Executive is
prohibited to engage by this Section, or to terminate his or her employment with
the Company or any of its affiliates, and will not directly or indirectly employ
or offer employment to any person who was employed by the Company or any of its
affiliates unless such person shall have ceased to be employed by the Company or
any of its affiliates for a period of at least 12 months, provided, that,
notwithstanding the foregoing, the provisions of this Section 8(b) shall not be
violated by (i) general advertising or solicitation not specifically targeted at
Company-related persons or entities, (ii) the Executive serving as a reference,
upon request, for any employee or former employee of the Company or any of its
subsidiaries or affiliates, provided such reference is not for an entity that is
employing or retaining the Executive; and
(c) Executive will not directly or indirectly solicit customers or suppliers of
the Company or its affiliates or induce any such person to materially reduce or
terminate its relationship with the Company.
For purposes of this Agreement, “directional advertising or marketing” shall
mean advertising or marketing primarily (1) designed for purposes of directing
consumers who are seeking a product or service to providers of that product or
service in order to satisfy such consumer’s previously recognized need or desire
for such product or service and (2) generally delivered by non-intrusive means;
and shall be distinguished from “creative advertising or marketing,” which is
primarily (1) designed to stimulate (as opposed to direct) demand for products
or services in consumers who did not previously recognize such need or desire
for such products or services and (2) generally delivered by intrusive means.

 

7



--------------------------------------------------------------------------------



 



It is expressly understood and agreed that although Executive and the Company
consider the restrictions contained in this Section 8 to be reasonable, if a
final judicial determination is made by a court of competent jurisdiction that
the time or territory or any other restriction contained in this Agreement is an
unenforceable restriction against Executive, the provisions of this Agreement
shall not be rendered void but shall be deemed amended to apply as to such
maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.
9. Confidentiality; Nondisparagement.
(a) Executive will not at any time disclose or use for his own benefit or
purposes or the benefit or purposes of any other person, firm, partnership,
joint venture, association, corporation or other business organization, entity
or enterprise other than the Company and any of its subsidiaries or affiliates,
any trade secrets, information, data, or other confidential information relating
to customers, development programs, costs, marketing, trading, investment, sales
activities, promotion, credit and financial data, manufacturing processes,
financing methods, plans, employees, organizational structure or the business
and affairs of the Company generally, or of any subsidiary or affiliate of the
Company, provided that the foregoing shall not apply to information which is not
unique to the Company or which is generally known to the industry or the public
other than as a result of Executive’s breach of this covenant. On or prior to
the Separation Date Executive shall return to the Company all memoranda, books,
papers, plans, information, letters and other data, and all copies thereof or
therefrom, in any way relating to the business of the Company and its
affiliates, except for his personal computer (following deletion of all Company
specific information), personal notes, notebooks, rolodexes and diaries.
Executive further agrees that he will not retain or use for his account at any
time any trade names, trademark or other proprietary business designation used
or owned in connection with the business of the Company or its affiliates.
Notwithstanding the foregoing, the provisions of this Section 9(a) shall not be
violated by the Executive making truthful disclosures in any legal proceeding or
as otherwise required by federal, state, or local law.
(b) Executive will not knowingly disparage the reputation of the Company in a
manner that causes or is reasonably likely to cause material harm to its
business; provided, however, that Executive may comply with applicable legal
process without being deemed to have violated this provision.

 

8



--------------------------------------------------------------------------------



 



10. Material Inducement; Specific Performance.
Executive acknowledges and agrees that the covenants entered into by Executive
in Section 8 and 9 are essential elements of the Parties’ agreement as expressed
herein, are a material inducement for the Company to enter into this Agreement
and the breach thereof would be a material breach of this Agreement. Executive
further acknowledges and agrees that the Company’s remedies at law for a breach
or threatened breach of any of the provisions of Section 8 or Section 9 would be
inadequate and, in recognition of this fact, Executive agrees that, in the event
of such a breach or threatened breach, in addition to any remedies at law, the
Company, without posting any bond, shall be entitled to obtain equitable relief
in the form of specific performance, temporary restraining order, temporary or
permanent injunction or any other equitable remedy which may then be available.
11. Litigation Support. Executive agrees that he will reasonably assist and
cooperate with the Company, at the Company’s sole cost and expense in a manner
so as to not unreasonably interfere with any other employment obligations of
Executive, in connection with the defense or prosecution of any claim that may
be made against or by the Company or its affiliates, or in connection with any
ongoing or future investigation or dispute or claim of any kind involving the
Company or its affiliates, including any proceeding before any arbitral,
administrative, judicial, legislative, or other body or agency, including
testifying in any proceeding, to the extent such claims, investigations or
proceedings relate to services performed by Executive, pertinent knowledge
possessed by Executive, or any act or omission by Executive. Executive further
agrees to perform all acts and to execute and deliver any documents that may be
reasonably necessary to carry out the provisions of this Section, at the
Company’s sole cost and expense and in a manner so as to not unreasonably
interfere with any other employment obligations of Executive. If Executive
determines in good faith that separate counsel is necessary in connection with
its compliance with this Section 11 as a result of a bona fide claim filed
against Executive or the Company, then the Company shall pay all reasonable fees
and expenses of such counsel retained by Executive in connection herewith. This
covenant shall expire and be of no further force or effect on the third
anniversary of the Separation Date.
12. Legal Fees. The Company will pay or reimburse Executive, as incurred, for
all legal fees and costs incurred by Executive in enforcing his rights under the
Agreement, unless Executive’s claim was frivolous or was brought or pursued by
Executive in bad faith.
13. Participation In Other Plans. Except as otherwise provided herein or in the
applicable plan, the Executive’s participation in all other plans of the Company
or previously available to Executive shall cease on the Separation Date.
14. Receipt of Other Compensation. The Executive acknowledges and agrees that,
other than as specifically set forth in this Agreement, following the Separation
Date, the Executive is not and will not be due any compensation, including, but
not limited to, compensation for unpaid salary (except for amounts unpaid and
owing for the Executive’s employment with the Company prior to the Separation
Date), unpaid bonus, severance and accrued or unused vacation time or vacation
pay from the Company or any of its operating divisions, subsidiaries or
affiliates. Except as provided herein, the Executive will not be eligible to
participate in any of the benefit plans of the Company after the Separation
Date. However, the Executive will be entitled to receive benefits which are
vested and accrued prior to the Separation Date pursuant to the employee benefit
plans of the Company. Participation by the Executive in any of the compensation
or benefit plans of the Company as of and after the Separation Date shall be
subject to and determined in accordance with the terms and conditions of such
plans, except as otherwise expressly set forth in this Agreement.

 

9



--------------------------------------------------------------------------------



 



The Company shall promptly reimburse the Executive for business expenses
incurred in the ordinary course of the Executive’s employment on or before the
Separation Date, but not previously reimbursed, provided the Company’s policies
of documentation and approval are satisfied. Any such reimbursement shall be
paid within 60 days of the Separation Date.
15. Death of Executive. If Executive should die while any amount would still be
payable to Executive hereunder if Executive had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to the devisee, legatee or other designee of Executive
or, if there is no such designee, to the estate of Executive.
16. Executive’s Representation and Warranty. As of the date hereof, the
Executive is not aware of any matters relating to the Company’s fiscal year 2011
that would be required to be disclosed in, or that would require a qualification
of, the certificates of the principal financial officer of the Company required
to be filed with the Securities and Exchange Commission pursuant to (i) 18
U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, and
(ii) Section 302 of the Sarbanes-Oxley Act of 2002 (collectively, the “Sox
Certificates”). On or within three business days prior to the Separation Date,
the Executive agrees to either (x) confirm in writing that he is not aware of
any matters relating to the Company’s fiscal year 2011, as of and through the
Separation Date, that would be required to be disclosed in, or that would
require a qualification of, the Sox Certificates, or (y) set forth in writing
any matters referred to in clause (x) of which the Executive has knowledge;
provided that the Company will not file such confirmation with the Securities
and Exchange Commission; provided further that such confirmation in the case of
clause (x) or such statement in the case of clause (y) may acknowledge that the
Company has not completed the procedures employed by the Company for purposes of
preparing Sox Certificates.
17. Code Section 409A.
(a) Parties’ Intent. It is intended that any amounts payable under this
Agreement shall either be exempt from or comply with the requirements of
Section 409A(a)(2), (3) and (4) of the Internal Revenue Code (the “Code”) and
all regulations, guidance, or other interpretative authority thereunder (the
“Section 409A Requirements”) and shall be interpreted accordingly. To the extent
any of the payments or benefits required under this Agreement are, or in the
opinion of counsel to the Company or Executive, could be interpreted in the
future to create, a nonqualified deferred compensation plan that does not meet
Section 409A Requirements, the Company and Executive hereby agree to execute any
and all amendments to this Agreement or otherwise reform this Agreement as
deemed necessary by either of such counsel, and prepared by counsel to the
Company, to either cause such payments or benefits not to be a nonqualified
deferred compensation plan or to meet the Section 409A Requirements. In amending
or reforming this Agreement for Code Section 409A purposes, the Company shall
maintain, to the maximum extent practicable, the original intent and economic
benefit of this Agreement without subjecting Executive to additional tax or
interest; provided further, however, the Company shall not be obligated to pay
any additional material amount to Executive as a result of such amendment.

 

10



--------------------------------------------------------------------------------



 



(b) Delayed Distribution to Key Employees. If the Company determines, in
accordance with Sections 409A and 416(i) of the Code and the regulations
promulgated thereunder, in the Company’s sole discretion, that Executive is a
Key Employee of the Company on the date his employment with the Company
terminates and that a delay in severance pay and benefits provided under this
Agreement is necessary for compliance with Section 409A(a)(2)(B)(i), then any
severance payments and any continuation of benefits or reimbursement of benefit
costs provided under this Agreement, and not otherwise exempt from Section 409A
(for example as a “short term payment” or as “involuntary severance”), shall be
delayed until the earlier of (i) the first day of the seventh (7th) calendar
month commencing after Executive’s termination of employment, or
(ii) Executive’s death, consistent with and to the extent necessary to meet the
requirements of Code Section 409A (the “409A Delay Period”). In such event, any
such severance payments and the cost of any such continuation of benefits
provided under this Agreement that would otherwise be due and payable to
Executive during the 409A Delay Period shall be paid to Executive in a lump sum
cash amount on the first day of the seventh (7th) month coinciding with or
following the end of the 409A Delay Period. Any amounts delayed by reason of the
prior sentence shall be credited with interest from the scheduled payment date
through the date of actual payment at the Wall Street Journal Prime rate in
effect as of the end of the applicable 409A Delay Period. For purposes of this
Agreement, “Key Employee” shall mean an employee who, on an Identification Date
(“Identification Date” shall mean each December 31) is a key employee as defined
in Section 416(i) of the Code without regard to paragraph (5) of that section.
If Executive is identified as a Key Employee on an Identification Date, then
Employee shall be considered a Key Employee for purposes of this Agreement
during the period beginning on the first April 1 following the Identification
Date and ending on the following March 31.
(c) Separation from Service. A termination of employment shall not be deemed to
have occurred for purposes of any provision of this Agreement providing for the
payment of any amounts or benefits following or upon a termination of employment
unless such termination also constitutes a “Separation from Service” within the
meaning of Section 409A and, for purposes of any such provision of this
Agreement, references to a “termination,” “termination of employment,”
“separation from service” or like terms shall mean Separation from Service. An
event will not be considered a termination of Executive’s employment if it is
reasonably anticipated that Executive will continue to provide services for the
Company or any entity treated as a single employer with the Company for purposes
of Section 409A (as an employee, independent contractor, consultant, or
otherwise) after the event, unless it is reasonably anticipated that the level
of such services after the event will be no more than 20 percent of the average
level of Executive’s services performed over the 36-month period preceding the
event.
(d) Separate Payments. Each payment required under this Agreement shall be
considered a separate payment for purposes of determining the applicability of
or exemption from Section 409A.

 

11



--------------------------------------------------------------------------------



 



18. General Release.
On the Separation Date, and provided the Company is not in default of its
obligations under this Agreement, Executive shall execute and deliver to the
Company the General Release in the form attached hereto as Exhibit A.
19. General Provisions.
(a) Amendment and Waiver. The terms of this Agreement may be modified, amended,
or waived only in a writing signed by both the Company and the Executive. The
failure of any party to enforce any of the provisions of this Agreement shall in
no way be construed as a wavier of such provisions and shall not affect the
right of such party thereafter to enforce each and every provision of this
Agreement in accordance with its terms.
(b) Governing Law. This Agreement will be governed by the laws of the State of
New York, without regard to its conflict of laws rules.
(c) Survival; Entire Agreement. All representations and warranties contained
herein and in the 2009 LTIP, the SAR Agreement, the Stock Option Agreement, the
Restricted Stock Award Agreement, the Restoration Plan and the PBEP shall
survive the execution and delivery of this Agreement. This Agreement, the 2009
LTIP, the SAR Agreement, the Stock Option Agreement, the Restricted Stock Award
Agreement, the Restoration Plan and the PBEP contain the complete agreement
among the parties hereto and supersede any prior understandings, agreements or
representations by or among the parties hereto, written or oral, that may have
related to the subject matter hereof in any way, including, without limitation,
the Employment Agreement.
(d) Severability. If any provision or provisions of this Agreement shall be held
invalid, illegal or unenforceable for any reason whatsoever, the validity,
legality or enforceability of the remaining provisions of this Agreement shall
not in any way be affected or impaired
(e) Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION, OR CAUSE OF ACTION (I) ARISING UNDER THIS AGREEMENT OR (II) IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO.
(f) Arbitration. Any dispute between the parties to this Agreement arising from
or relating to the terms of this Agreement (other than as specified under
Section 10 with respect to Sections 8 and 9(a) hereof) shall be submitted to
expedited arbitration in Raleigh, North Carolina, under the auspices of the
American Arbitration Association. The Company shall bear the burden of proving
any breach by the Executive of Section 8 or 9.

 

12



--------------------------------------------------------------------------------



 



(g) Successors; Binding Agreement.
(i) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. Such assumption
and agreement shall be obtained prior to the effectiveness of any such
succession. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.
(ii) This Agreement shall inure to the benefit of and be binding upon personal
or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.
(iii) Executive agrees that Dex, RHD, DMW and DME may apportion payments under
this Agreement as determined by Dex’s Principal Accounting Officer, provided
that such apportionment shall not relieve the Company of any its obligations
hereunder. The Company may assign this Agreement in whole or in part, including
any payment obligations hereunder, to any of its wholly-owned subsidiaries,
provided that no such assignment shall relieve the Company of any of its
obligations hereunder.
(h) Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to
Executive at the address appearing from time to time in the personnel records of
the Company and to the Company at the address of its corporate headquarters,
directed to the attention of the Board with a copy to the Secretary of the
Company, or in either case to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.
(i) No Mitigation. Executive shall not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment or otherwise,
and no such employment, if obtained, or compensation or benefits payable in
connection therewith, shall reduce any amounts or benefits to which Executive is
entitled hereunder except as provided for in Sections 2(d), (e) and (f).
(j) Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.
[Signature page follows]

 

13



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.

            DEX ONE CORPORATION
      By:   /s/ Mark W. Hianik         Name:   Mark W. Hianik        Title:  
Senior Vice President,
General Counsel & Corporate Secretary        R.H. DONNELLEY INC.
      By:   /s/ Mark W. Hianik         Name:   Mark W. Hianik        Title:  
Senior Vice President,
General Counsel & Corporate Secretary        DEX MEDIA WEST, INC.
      By:   /s/ Mark W. Hianik         Name:   Mark W. Hianik        Title:  
Senior Vice President,
General Counsel & Corporate Secretary        DEX MEDIA EAST, INC.
      By:   /s/ Mark W. Hianik         Name:   Mark W. Hianik        Title:  
Senior Vice President,
General Counsel & Corporate Secretary            /s/ Steven M. Blondy      
Steven M. Blondy         

 





--------------------------------------------------------------------------------



 



         

Exhibit A
GENERAL RELEASE
I, Steven M. Blondy, do hereby consent and agree as follows:
1. Except with respect to Executive’s rights under his Separation Agreement
dated as of May _____, 2011 (the “Separation Agreement”), including, but not
limited to the rights under Section 7 thereof, Executive and Executive’s
representatives, successors and assigns release and forever discharge the
Company and its successors, assigns, subsidiaries, affiliates, directors,
officers, executives, employees, attorneys, agents and trustees or
administrators of any Company plan from any and all claims, demands, debts,
damages, injuries, actions or rights of action of any nature whatsoever
(collectively “Executive’s Claims”), whether known or unknown, which Executive
had, now has or may have (provided, however, that Executive’s Claims accruing
after the Separation Date shall not be released hereby) against the Company, its
successors, assigns, subsidiaries, affiliates, directors, officers, executives,
attorneys, agents and trustees or administrators of any Company plan, including,
without limitation, Executive’s Claims relating to or arising out of Executive’s
employment with the Company, or for compensation for such employment, including
any claims for compensation under the Company’s Deferred Compensation Plan or
for severance under any severance plan or practice maintained by the Company.
Executive represents that Executive has not filed any action, complaint, charge,
grievance or arbitration against the Company or any of its successors, assigns,
subsidiaries, affiliates, directors, officers, Executives, attorneys, agents and
trustees or administrators of any Company plan.
2. Executive covenants that neither Executive, nor any of Executive’s respective
heirs, representatives, successors or assigns, will commence, prosecute or cause
to be commenced or prosecuted against the Company or any of its successors,
assigns, subsidiaries, affiliates, directors, officers, executives, attorneys,
agents and trustees or administrators of any Company plan any action or other
proceeding based upon any claims, demands, causes of action, obligations,
damages or liabilities which are to be released by this General Release, nor
will Executive seek to challenge the validity of this General Release, except
that this covenant not to sue does not affect Executive’s future right to
enforce appropriately in a court of competent jurisdiction the applicable terms
of the Agreement.
3. By releasing the claims described in Section 1 of this General Release,
Executive does not waive any claims that cannot be waived as a matter of law,
including without limitation any claims filed with the Equal Employment
Opportunity Commission, the U.S. Department of Labor or claims under the Age
Discrimination in Employment Act that arise after the date of this General
Release.

 





--------------------------------------------------------------------------------



 



4. Executive acknowledges that (i) Executive has been advised to consult with an
attorney before executing this Agreement and that Executive has been advised by
an attorney or has knowingly waived Executive’s right to do so, (ii) Executive
has been offered a period of at least twenty-one (21) days to consider the
release of claims included in this General Release, such period commencing on
May 18, 2011, the date this General Release was delivered to Executive, (iii)
Executive has a period of seven (7) days from the date he executes this General
Release within which to revoke it and that this General Release will not become
effective or enforceable until the expiration of this seven (7) day revocation
period, (iv) Executive fully understands the terms and contents of this General
Release and freely, voluntarily, knowingly and without coercion enters into this
General Release, and (v) the waiver or release by Executive of rights or claims
Executive may have under Title VII of the Civil Rights Act of 1964, the
Executive Separation Income Security Act of 1974, the Age Discrimination in
Employment Act of 1967, the Older Workers Benefit Protection Act, the Fair Labor
Standards Act, the Americans with Disabilities Act, the Rehabilitation Act, the
Worker Adjustment and Retraining Act (all as amended) and/or any other local,
state or federal law dealing with employment or the termination thereof is
knowing and voluntary and, accordingly, that it shall be a breach of this
General Release to institute any action or to recover any damages that would be
in conflict with or contrary to this acknowledgment or the releases Executive
has granted hereunder. Executive understands and agrees that the Company’s
acknowledgment of this General Release, payment of money and other benefits to
Executive and Executive’s signing of this General Release, does not in any way
indicate that Executive has any viable claims against the Company or that the
Company admits any liability whatsoever. For avoidance of doubt, the Company and
Executive acknowledge and agree that in the event the Executive does revoke this
General Release, then the Separation Agreement shall be null and void, ab
initio.
5. Defined terms not otherwise defined herein shall have the meaning ascribed to
such terms in that certain Separation Agreement dated as of May _____, 2011, by
and between the Executive and the Company.

         
 
     
Dated:                     , 2011
    Steven M. Blondy

 

2